289 F.2d 939
61-1 USTC  P 9482
Joseph L. BARNETT and Nellie Blanche Barnett, Appellants,v.UNITED STATES of America, Appellee.
No. 16677.
United States Court of Appeals Ninth Circuit.
May 25, 1961.

George P. Holt, Honolulu, Hawaii, for appellants.
Charles K. Rice, Asst. U.S. Atty., and Lee A. Jackson, Robert N. Anderson, Frederick E. Youngman, and Douglas A. Kahn, Attys., Dept. of Justice, Washington, D.C., and Louis B. Blissard, U.S. Atty., Honolulu, Hawaii, for appellee.
Before CHAMBERS, HAMLIN and JERTBERG, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of the trial judge as reported, Barnett v. United States, D.C., 174 F.Supp. 907.


2
The opinion, in our judgment, is correct in all respects.